Citation Nr: 1534054	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  09-49 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a compensable rating for a sensorineural hearing loss disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from September 2000 to March 2001 and March 2003 to February 2004, with additional service in the Reserve. 

This matter comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  A videoconference hearing was held before the undersigned Veterans Law Judge in November 2012.  A transcript of the hearing has been associated with the record.

When this case was before the Board in February 2013, it was remanded for further development.

The record before the Board consists of the Veteran's paper claims files and electronic records in Virtual VA and the Veterans Benefits Management System. 


REMAND

The record indicates that there are outstanding VA audiometric results, namely those associated with audiometric testing conducted in April 2008, November 2008, March 2010, and February 2013.  These must be associated with the record.  Furthermore, based on the wildly varying test results and the February 2013 VA examiner's opinion, the Board finds an auditory brainstem response test should be performed to aid in the determination of the current severity of the Veteran's hearing loss.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the claim, including the April and November 2008, March 2010, and February 2013 VA audiograms.  

2.  Then, afford the Veteran an examination by an examiner with sufficient expertise to determine the impairment associated with the hearing loss disability.  The examination must include an auditory brainstem response test, if possible.  

After examination and review of the record, the examiner must provide an opinion on the severity of the service-connected sensorineural hearing loss disability.  To the extent possible, the examiner should provide an explanation for the varying results of the testing performed by VA, private, and military medical professionals during the period of the claim.  

The examiner should also provide an assessment of the effects of the Veteran's hearing loss disability on his ability to function in an occupational setting and on his daily activities.  

The rationale for all opinions expressed must be provided.

3.  Undertake any other indicated development.

4.  Then, readjudicate the issue on appeal, with consideration of all evidence associated with the record after the March 2013 supplemental statement of the case, notably the Reserve audiograms.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




